Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/29/2022 was filed  alongside a Request for Continued Examination under 37 CFR 1.114 and payment of fees under 37 CFR 1.17(p).   The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
The affidavit under 37 CFR 1.130(a) filed on 08/29/2022 is sufficient to overcome the rejections of claims 1-10 under 35 U.S.C. 102(a)(1) based on Mitchell McInnis youtube video tiled: “Ice Pirate Anchor” dated 02/07/2020, (hereinafter referred to as “McInnis video”).  The affidavit provides sufficient evidence that the McInnis video (dated 02/07/2020) being within the grace period and contain disclosed subject matter that was obtained directly or indirectly from the inventor, Micheal Roland Steele, thereby falls under the exception provision of 35 U.S.C. 102(b)(1) and disqualifies McInnis video as prior art in the rejection of claims 1-10 under 35 U.S.C. 102(a)(1). 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art reference(s) are Fitzgerald (US 20210237525), Ivanovich (RU 108474 U1), X-Treme All-Tie anchor post, Pull-Pal winch anchor, Redrock ground anchor sold by Extremeterrain.com, which singularly or in any combination thereof, fail to disclose, teach or suggest:  “the first face-engagement member is disposed outside the hole and adiacent the distal face of the sheet when the frame member is in the inserted position; the first face-engagement member defining a contact surface disposed to one side transversely of the frame member and arranged to face generally in a longitudinal direction of the frame member towards the second end thereof for engaging the distal face of the sheet 3 in a working position of the first face-engagement member to resist removal in an opposite direction to the insertion direction out of the hole; …… the buttress member being arranged to be located in the hole when the frame member is in the inserted position and projecting transversely outwardly from the frame member to a free end of the buttress member for abutting the peripheral wall of the hole at a first location thereon in a working position of the buttress member, the buttress member being arranged such that, when the free end of the buttress member is in butting engagement with the peripheral wall of the hole at the first location in the working position of the buttress member, the frame member is located generally at the peripheral wall at a second location thereon which is substantially diametrically opposite to the first location and the apparatus at a substantially diametrically opposite location to the free end, relative to the longitudinal axis, is located in butting engagement with the peripheral wall of the hole at said second location thereon” of claim 1, and “passing the first face-engagement member supported on the frame member through the hole from a position at or adjacent the proximal face of the sheet to a position at or adjacent the distal face so as to locate the first face-engagement member in a position suitable for engaging the distal face while the frame member extends through the hole to the proximal face, …..arranging the free end of the buttress member in butting engagement at a first location on the peripheral wall of the hole, while the first face-engagement member is disposed in contact with the distal face, so as to locate a substantially diametrically opposite portion of the apparatus to the free end in butting engagement at a substantially diametrically opposite location on the peripheral wall of the hole” of claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00am MT--5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DING Y TAN/Examiner, Art Unit 3632   
/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632